IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

GARY GIVENS,                           NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-4683

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 9, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Rachael E. Bushey of O'Brien Hatfield, PA, Tampa, for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED. See Fla. R. App. P. 9.141(c)(5)(A).

WOLF, BILBREY, and M.K. THOMAS, JJ., CONCUR.